Exhibit 99.03 Southern Company Significant Factors Impacting EPS Three Months Ended March Change Consolidated Earnings Per Share– As Reported (See Notes) Significant Factors: Traditional Operating Companies Southern Power Additional Shares Total–As Reported $ Notes - For the three months ended March 31, 2011 and 2010, dilution does not change basic earnings per share by more than 1 cent and is not material. - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
